Citation Nr: 0327330	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-01 108	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from March 1954 to 
September 7, 1957, and from September 16, 1957, to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded by the 
Board in May 1999 for further development; it was returned to 
the Board in August 2003.

The Board notes that a March 2003 rating decision granted 
service connection for hypertension and for bilateral non-
proliferative diabetic retinopathy as secondary to the 
veteran's service-connected diabetes mellitus; the RO 
determined that the hypertension and diabetic retinopathy 
were both non-compensably disabling, and consequently 
assigned a rating of 20 percent for diabetes mellitus with 
hypertension and bilateral non-proliferative diabetic 
retinopathy.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2003).  The RO thereafter issued a supplemental 
statement of the case in April 2003 which was limited to the 
issue of entitlement to an increased disability rating for 
diabetes mellitus; the evaluation of the veteran's 
hypertension and diabetic retinopathy was not addressed.

In May 2003 the veteran submitted a statement in which she 
expressed disagreement with the March 2003 rating decision, 
but explained that she was seeking a higher rating for her 
diabetes, and not for her hypertension.  She concluded by 
requesting reconsideration of the evaluation assigned her 
diabetes.  In July 2003 and September 2003 statements, the 
veteran's representative presented argument as to the issue 
of entitlement to an increased disability rating for diabetes 
mellitus, but did not present any argument as to the proper 
evaluation for hypertension or diabetic retinopathy.

In light of the above, the Board concludes that the veteran 
is not seeking appellate review of the March 2003 rating 
decision to the extent that the referenced rating decision 
assigned non-compensable evaluations for hypertension and for 
bilateral non-proliferative diabetic retinopathy.  
Consequently, the issue currently before the Board is limited 
to whether the veteran is entitled to an increased evaluation 
for her service-connected diabetes mellitus.

The Board lastly notes that while the veteran, on her VA Form 
9 received in December 1996, requested a hearing before a 
traveling member of the Board, she withdrew her request for 
such a hearing in October 1998.


FINDING OF FACT

The veteran's diabetes mellitus requires the use of insulin 
twice daily and a restricted diet, but does not require 
regulation of her activities; the diabetes mellitus is 
associated with complications, but is not manifested by 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization at least once a year or twice-a-month visits 
to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) and Holliday v. Principi, 14 Vet. App. 280 
(2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to an 
increased rating for diabetes mellitus, addressed the 
veteran's claim on the merits.  Moreover, after review of the 
record, the Board concludes that VA's duties under both the 
VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided with notice 
of the November 1996 rating decision from which the current 
appeal originates.  In response to her notice of disagreement 
with the November 1996 rating decision, the veteran was 
provided with a statement of the case in December 1996 which 
notified her of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected her appeal of 
the issue.  The record reflects that the RO, in a January 
2000 correspondence, specifically advised the veteran of the 
information and evidence necessary to substantiate her claim, 
and further advised her of what evidence VA would obtain in 
connection with her claim and of what evidence she was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that while the January 
2000 letter advised the veteran to submit any additional 
evidence or information to VA within 30 days of the date of 
the letter, the January 2000 correspondence also specifically 
informed her that she had one year in which to submit the 
referenced evidence or information to preserve the effective 
date of any additional compensation awarded in connection 
with her claim.  The Board consequently finds that the 
correspondence was not misleading or detrimental to the 
veteran's claim, particularly as the claim was not, in any 
event, prematurely decided short of the one-year period 
provided for in 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, No. 
02-7007 (Fed. Cir. Sept. 22, 2003).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate her claim.  Moreover, and as noted above, the 
veteran was advised in January 2000 as to which evidence 
should be obtained by her and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that she is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the record reflects that the veteran, when 
contacted in January 2003, indicated that she had not 
received treatment for her diabetes at any facility other 
than the Albany, New York VA Medical Center; records from the 
referenced VA medical center were obtained and are on file.  
The record also reflects that the veteran was afforded VA 
examinations in connection with the instant claim in August 
1996 and February 2003.  The Board notes that the veteran's 
representative, in September 2003, challenged the adequacy of 
the February 2003 examination on the basis that the examiner 
did not provide an opinion as to whether the veteran's 
diabetes had worsened in severity since the August 1996 
examination, and also on the basis that the examiner did not 
explain how the veteran's diabetes affected her daily 
activities.  

The Board first notes that the May 1999 remand did not 
request that the examiner state whether the veteran's 
disability had worsened since the August 1996 examination; 
the May 1999 remand only noted that the evidence suggested a 
progressive worsening of the condition, therefore warranting 
additional examination of the veteran.  The Board also points 
out that the rating criteria for evaluating diabetes mellitus 
do not contemplate assignment of a higher rating based on an 
examiner's impression that the diabetes has "worsened", but 
rather require assignment of a higher rating based on 
specific clinical findings.  In other words, the Board did 
not require the examiner to provide the finding mentioned by 
the representative, and the referenced finding is not 
otherwise relevant to the actual criteria for evaluating 
diabetes.  

With respect to the contention that the examiner did not 
explain the effect of the veteran's diabetes on her daily 
activities, the Board points out that the February 2003 
examiner in fact specifically noted that the veteran's 
activities had not been limited by her diabetes.  The Board 
consequently finds the representative's contentions regarding 
the adequacy of the February 2003 examination to be 
unpersuasive.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected diabetes mellitus.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as noted in the Introduction, the veteran's service 
ended in March 1974.  Service connection for diabetes 
mellitus was granted in October 1974; the disability was 
assigned a 10 percent evaluation.  In January 1994 the 
evaluation assigned the diabetes mellitus was increased to 20 
percent disabling; the 20 percent evaluation has remained in 
effect since that time.

In several statements on file the veteran reported 
experiencing problems in regulating her glucose level, as 
well as vision difficulties.  She also reported that she was 
on a restricted diet.

On file are VA treatment reports for 1995 to March 2003 which 
show that the veteran was seen every two to six months for 
the control of her diabetes, that she was maintained on a 
diet of either 1500 or 1800 calories per day, and that her 
diabetes was variously described as from well to poorly 
controlled.  The records disclose that she was prescribed 
insulin, and that while for a number of years she was 
required to take insulin only once in the morning, more 
recently she was required to take insulin once in the morning 
and once in the evening.  She denied any symptoms of 
polyuria, polydipsia, lesions, vascular abnormalities, 
paresthesias or dysesthesias, her neurologic and skin 
examinations were normal, and she exhibited full strength.  
The records show that the veteran was hospitalized in October 
1996 for the acute onset of palpitations and diaphoresis 
after eating breakfast; her symptoms were eventually 
attributed to a hypoglycemic reaction, and she denied any 
prior history of such a reaction; she was discharged from 
hospitalization with no restrictions on her work or physical 
activities.  The records show that her weight ranged from 170 
to 214 pounds, with a pattern of progressive weight gain; her 
ideal body weight was identified as between 155 and 175 
pounds, and she was described as obese and advised to lose 
weight.  More recent records show that the veteran was 
demonstrating poor glycemic control, but she was noted to 
have no complications other than hypertension and diabetic 
retinopathy.  The records show that she exhibited visual 
acuity ranging from 20/25 to 20/40 in the right eye, and from 
20/20 to 20/30 in the left eye; visual field testing was 
within normal limits.  Her systolic blood pressure readings 
were predominantly below 160, her diastolic blood pressure 
readings were predominantly below 100, and she refused to use 
any hypertension medication.  The treatment records show that 
the veteran exercised and worked part-time.  

The treatment records include an August 2002 entry describing 
the results of an ophthalmologic evaluation of the veteran.  
The examination revealed that right eye visual acuity was 
20/40, and left eye visual acuity was 20/25.  Extraocular 
movements were full and the veteran was diagnosed with 
bilateral trace non-proliferative diabetic retinopathy.

On file are the reports of August 1996 VA examinations of the 
veteran, at which time she exhibited no evident disease of 
the peripheral nerves, and no motor or sensory deficits.  She 
denied any history of ketosis or an insulin reaction.  She 
reported using 49 units of insulin each morning, but she 
denied any symptoms of numbness, tingling or paresthesias in 
her feet or hands.  She reported that her visual acuity was 
fine when she used glasses.  Physical examination disclosed 
that her blood pressure was 142/80 and that she weighed 182 
pounds.  No gross eye abnormalities were identified.  
Laboratory testing demonstrated the presence of elevated 
glucose levels.  The veteran was diagnosed with insulin-
dependent diabetes mellitus under fair control, and the 
examiner concluded that there were no evident complications 
associated with the diabetes, including retinopathy, 
neuropathy or nephropathy.

The veteran was afforded a VA examination in February 2003, 
at which time she reported using 50 units of insulin twice a 
day.  She indicated that she was on a diet of 1800 calories 
per day.  Her weight was described as stable at around 200 
pounds.  The examiner noted that the veteran's activities had 
not been limited by diabetes, and that the veteran reported 
seeing her primary care physician for diabetes control once 
every three months.  The examiner also noted that the veteran 
experienced borderline glaucoma and conjunctivitis sicca, 
with good visual acuity, and referred to the August 2002 
entry in the VA treatment notes (described previously) for an 
accurate evaluation of the veteran's bilateral eye problems.  
The examiner noted that the veteran did not experience any 
cardiac, neuropathic or nephrotic condition, but that she was 
borderline hypertensive with systolic blood pressure readings 
around 160 and variable diastolic blood pressure readings 
recently ranging from 79 to 85.  She denied any bowel or 
bladder problems, or any dysesthesias or paresthesias.  

Physical examination disclosed that the veteran's blood 
pressure was 154/86.  No cardiac abnormalities, skin lesions, 
ulcerations or significant calluses were present.  The 
veteran's nails were thickened with a fungal infection.  Her 
deep tendon reflexes were 2/4 at the knees and 1/4 at the 
ankles.  Sensation was intact.  Laboratory studies were 
normal with the exception of some elevation in hemoglobin 
levels.  The examiner diagnosed the veteran with Type 2 
diabetes mellitus, as well as with background non-
proliferative retinopathy related to diabetes, and low-grade 
hypertension related to diabetes.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

The RO evaluated the veteran's diabetes mellitus as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under that code, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet; or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is assignable for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2003).

The Board notes that the above rating criteria were enacted 
effective June 6, 1996, when VA revised the criteria for 
diagnosing and evaluating disabilities of the endocrine 
system.  See 61 Fed. Reg. 20,440 (1996).  Inasmuch as the 
veteran filed her current claim for an increased rating in 
July 1996, the Board finds that the rating criteria for 
evaluating diabetes mellitus that were in effect prior to 
June 6, 1996, are not for application.

Review of the record discloses that the veteran currently 
requires the use of insulin twice each day, and maintains a 
prescribed diet in response to her diabetic condition.  
Notably, however, the veteran has not been shown to require 
regulation of her activities secondary to her diabetes.  In 
this regard, the record reflects that she continues to work 
on a part-time basis, that when discharged from 
hospitalization in October 1996 she was not placed on any 
physical or work restrictions, and that the February 2003 
examiner specifically noted that the veteran's activities 
were not affected by her diabetes.  Additionally, the record 
does not reflect, and the veteran does not contend, that the 
veteran experiences episodes of ketoacidosis, and the 
treatment records show that she is treated for diabetes 
control every two to six months.

Although the veteran was hospitalized in October 1996 for a 
hypoglycemic reaction, the records are negative for any other 
such episodes, and in any event she had not been hospitalized 
in relation to her diabetes since that time.  The record 
moreover reflects that she has not experienced weight loss 
since 1995, and in fact has progressively gained weight and 
has consistently weighed either within the upper limits of 
her ideal body weight, or in excess of that body weight.  The 
record is also silent for any indications of weakness in the 
veteran.

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require any regulation of her activities.  
Moreover, she has not experienced any episodes of 
ketoacidosis or more than one hypoglycemic reaction, has not 
required more than one instance of hospitalization on account 
of her diabetes, is not required to visit a diabetic care 
provider even once a month, and has not demonstrated a 
progressive loss of weight or strength.  The Board 
acknowledges that the veteran experiences hypertension and 
bilateral non-prolific diabetic retinopathy recognized as 
secondary to her diabetes.  Nevertheless, the presence of 
complications from diabetes in the veteran does not support a 
higher evaluation since those complications must be in 
addition to, and not in lieu of, findings such as the 
regulation of activities and the experiencing of ketoacidosis 
or hypoglycemic reactions (on more than just one occasion) 
requiring hospitalization at least once a year or at least 
twice-monthly visits to a diabetic care provider.

The Board accordingly concludes that the evidence on file 
does not support assignment of an evaluation higher than 20 
percent for diabetes mellitus.  The veteran's claim is 
therefore denied.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board notes that the veteran remains 
employed on a part-time (and apparently seasonal) basis, and 
that she has not adduced any evidence demonstrating that her 
diabetes has interfered with her employment.  Moreover, the 
current evidence of record does not reflect frequent periods 
of hospitalization because of the diabetes, or indicate that 
the manifestations of the diabetes are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected diabetes mellitus are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the diabetes would be in excess of 
that contemplated by the assigned evaluation.  Accordingly, 
in the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an increased disability rating for diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



